Citation Nr: 1443045	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's service-connected depressive disorder is productive of occupational and social impairment with reduced reliability and productivity, manifested by symptoms of disturbances of mood, difficulty maintaining relationships, poor insight, and preoccupation with his physical disabilities.  Occupational and social impairment, with deficiencies in most areas was not demonstrated.

2.  At no time during the period on appeal has total occupational and social impairment been demonstrated due to the service-connected depressive disorder.  The record has not demonstrated symptoms such as gross impairment in thought processes or communication; persistent hallucinations or delusions; or persistent danger of hurting self or others.  

3.  The Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for the service-connected depressive disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, Diagnostic Code (DC), 9434 (2013).

2.  The criteria for a finding of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In regard to the claim of entitlement to TDIU, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In regard to the claim for an increased rating, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In September 2010, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for depression.  Service connection for depressive disorder was subsequently granted, and the Veteran appealed the assigned 50 percent rating, effective August 30, 2010.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his attorney alleges such prejudice in this case.  Therefore, no further notice is needed. 

Regarding the duty to assist, the Veteran was afforded VA examinations in January and May 2013.  As the Veteran alleged a worsening in the severity of his depressive disorder, see August 2013 VA Form 21-526EZ, the Board has considered whether a remand of the issue would be appropriate for a new examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).  However, the Board finds that a new examination is unwarranted.  In addition to the Veteran's August statement, he included a private opinion from Affiliates in Psychology which was comprehensive and there is no evidence that indicates that it does not reflect the Veteran's current mental state.  

Accordingly, the Board finds that the VA has met its duty to assist. Accordingly, the Board will address the merits of the claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Mental Disorders

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17).  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

In August 2010, the Veteran submitted a psychological evaluation from Dr. D.G. which included a clinical interview and a Beck Depression Inventory II report.  During the clinical interview, the Veteran reported that he was married for 29 years, with 2 adult children and 2 grandchildren.  He and his wife divorced 13 years and he has not remarried; although, he has a "good friend" in Colorado.  Dr. D.G. noted that the Veteran was appropriately dressed and arrived on time for his appointment.  He was oriented to person, place, time and purpose of the visit.  His mood was euthymic, but occasionally dysthymic.  He exhibited some humor and tearfulness.  The Veteran's speech was goal-directed and responsive and his thought content was normal, with no evidence of hallucinatory or delusional material.  He denied any suicidal ideations.  

Dr. D.G. noted that the Veteran drives, but worries about falling, due to his knee and ankle problems.  The Veteran used to engage in activities such as hunting, golfing, attending ball games and fishing, but was now limited by his mobility factors.  The Veteran expressed frustration with not being able to interact with people, for example co-workers.  The Beck Depression Inventory II was administered to further assess his depression and the Veteran's score (16) placed him in the "mild" range.  The Veteran expressed an increase in feelings of worthlessness; a reduction in energy; a loss of pleasure in things he used to enjoy; and an increase in irritability and fatigue.  Dr. D.G. diagnosed the Veteran with adjustment disorder with depressed mood.  His GAF score was 52.

In January 2013, the Veteran was afforded a VA examination where the examiner noted the Veteran's previous depressive disorder diagnosis.  The examiner noted that the Veteran suffers from occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran visited one of his sons in Michigan and his son came to help the Veteran with house repairs.  The Veteran reported that he has a neighbor and a friend who come and check on him periodically.  He denied dating anyone at the time.  He denied participation in social organizations for a higher power.  He reported that he is a member of Legion, for which he has not been active in years.  He denied inpatient or psychiatric hospitalizations or mental health interventions.  The Veteran denied illegal drug use and reported that he occasionally consumes alcohol.  

On examination, the examiner noted that the Veteran suffered from symptoms of depressed mood; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner did not observe symptoms of anxiety; suspiciousness; panic attacks; memory loss, illogical speech; difficulty understanding complex commands; impaired abstract thinking; disorientation of time or place; neglect of personal hygiene; delusions or hallucinations, etc.  A Beck Depression Inventory II analysis revealed a score (35) which placed him in the severe range.  

In August 2013, the Veteran submitted a medical opinion from Affiliates of Psychology where Drs. M.C. and B.B. noted that the Veteran was dressed "appropriately but quite casually and he was rather borderline in dishevelment based on his shirt which evidently did not fit him properly."  The opinion noted that the Veteran was friendly, but had a low mood.  The Veteran stated that he no ambition and didn't care about anything.  During the appointment, the Veteran had to move around due to the pain from his knees.  He reported a "reasonably communicative" relationship with his son in Michigan and a nonexistent relationship with his son in California.  The Veteran cried uncontrollably when talking about his estrangement from his son in California.  He denied drug use and very little alcohol consumption.  He reported that he is afraid to have another knee surgery.  He reported that he does not socialize and the report noted that the Veteran is for all practical purposes a recluse.  He reported being afraid to take any psychotropic medications, although was previously advised of their benefits.  

The report noted that the Veteran's flow of conversation and thought were markedly difficult to understand due to his very rapid speech.  The Veteran made little eye contact and his general eye movements appeared to be somewhat arbitrary.  The Veteran reached his verbal destinations in appropriate amounts of time and associations were logical.  His affect and mood were noticeable; he cried openly at least 4 to 5 times during the evaluation.  His anxiety was exhibited through periodic tapping of his fingers on a chair.  The Veteran exhibited a preoccupation with his pain and general health.  The Veteran did not exhibit delusional or paranoid ideations.  He was oriented to time, place and person.  His GAF score was 48/54.

The report indicated that the Veteran showed significant signs of a mood disorder.  He appeared to be able to comprehend primary oral instructions, but was at high risk for carrying out simple tasks in the future.  He reported that he refuses to deal with anyone under any circumstance other than when he needs help.   

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resemble the 50 percent disability rating currently assigned.  The Veteran's symptoms indicate a reduced reliability and productivity due to symptoms such as preoccupation with his physical disabilities and antisocial behavior.  He lives by himself and appears to manage his daily needs by himself.  Although he reported that a neighbor and a friend check on him and perhaps help him with chores that are physically demanding, it does not appear that his daily activities are neglected.  

That being said, during this period, the Veteran's symptoms do not warrant a higher disability rating.  In this regard, although the Veteran does not associate with many people outside of his home, he appears to reach out to people as needed.  Further, at a March 2012 VA examination for his hearing loss, the Veteran reported that he has a hard time hearing "his friends in a car or at restaurants."  This reasonably implies that he does associate with others at times.  He doesn't appear to operate in a constant state of panic which affects his ability to function independently.  His decrease in normal activities appear to be a combination of his mobility issues and fear of falling due to his knee disabilities.  There is no evidence that the Veteran does not know his name or close relatives.  A total review of his symptoms most closely resembles a 50 percent disability rating.  

At the January 2013 VA examination, the Veteran's Beck Depression Inventory score (35) placed his depression in the severe range.  However, the Board finds that this Beck Depression score is not representative of the Veteran's overall functioning.  The accompanying record documents a reasonably normal examination, with no signs of anxiety; suspiciousness; panic attacks; delusions or hallucinations.  His GAF scores generally ranged from 48-54, which reflect more moderate symptoms.   This is more in line with the clinical observations of record throughout the appeal, which the Board finds far more probative than the one assignment of a score of 35.  

In order for the Veteran to be entitled to a 100 percent rating, he must demonstrate total occupational and social impairment.  Although "total" is not defined in the regulation, the Board must consider the plain language of the regulation and consider the terms in accordance with their common meaning.  See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997).  In this regard, total is defined as complete or absolute.  Total Definition, Merriam-Webster.com, http://www.merriam-webster.com/dictionary/total (last visited September 10, 2014). Considering this definition, the Board finds that the Veteran's disability does not reflect the level of severity required for total occupational and social impairment.  

In sum, the Board finds that the Veteran's symptoms have not risen to a level more severe than the 50 percent rating at any point during the appeals period.  See 38 C.F.R. § 4.1.  Therefore, "staged" ratings are not warranted.  See Fenderson, supra.

IV. Extraschedular Consideration  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected psychiatric disorder is inadequate.  Here, the Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as avoidance of certain activities, difficulty establishing and maintaining social relationships and disturbances of mood.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.
V.  Total Disability Rating

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is currently service-connected for depressive disorder, rated at 50 percent disabling; asbestos related restrictive lung disease, rated as 30 percent disabling; residuals of total left knee replacement, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; osteoarthritis of the right knee, rated as 10 percent disabling; instability of the right knee, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; left foot muscle strain and incisional scar, status post left total knee arthroplasty, rated as noncompensable..  His combined rating of 80 percent, from August 30, 2010 (effective date of grant of depressive disorder), has met the threshold requirement of 38 C.F.R. § 4.16(a).

The record indicates that the Veteran has had numerous problems with his knees, including pain when bending the left knee fully; instability; subluxation of the knee when walking on uneven ground; and falling, even with the assistance of a cane.  An August 2010 private medical report indicated that the Veteran reported retiring from his job as a meat cutter due to his inability to lift and move boxes.   The Veteran's asbestos related restrictive lung disease causes him shortness of breath.  At a March 2012 VA examination, the Veteran reported that his hearing loss disability makes it difficult for him to understand people in the same car as him or even in a restaurant.  The Veteran's depression is related to his other service-connected disabilities and often causes him to not want to interact with people.  

The Veteran was previously a carpenter; worked full time as a meat cutter from 2003 to 2008 and previously ran a slaughter house.  His highest level of education is high school.  

Although a September 2011 VA examiner opined that the Veteran would be capable of sedentary work, the Board finds that the combination of the Veteran's physical and mental impairments prevent him from being able to obtain and maintain substantially gainful employment.  Specifically, the Veteran's knee and lung disease disabilities prevent him from engaging in physically straining employment and his hearing loss limits the types of sedentary work he is capable of completing.  Additionally, the Veteran does not have the educational background which would allow him to find sedentary work.  His occupational background is solely in labor intensive professions and his limited educational background restricts his opportunities.  

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a) from August 30, 2010.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment. 


ORDER

Entitlement to an initial rating in excess of 50 percent for the service-connected depressive disorder is denied.

Entitlement to a TDIU is granted.  





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


